DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 10/5/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to para 00128 adds new subject matter by deleting the specific time ranges for the flash annealing with a flash lamp, which thereby implicitly adds new subject matter now that the flash annealing can be at any time or time range. While p. 7 of Applicant’s Remarks filed 10/5/2022 states that “flash annealing” is typically measured in microseconds up to milliseconds based one prior art document, the Specification does not appear to corroborate this statement based on Applicant being one’s own lexicographer, nor has any document been submitted by Applicant in support that the originally intended “flash anneal” was intended to be in “milliseconds“ and not “seconds” as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to require “a step of processing”, then “the step of processing”, and then “the processing step”, rendering the claim unclear as to whether “the processing step” is referring to “the step of processing”, or to a distinct “processing step”.
Claim  21 and 28 (all dependent on claim 1) each require “the processing step”, rendering each claim unclear as to whether “the processing step” is referring to “the step of processing” from claim 1, or to a distinct “processing step”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-12, 14-15, 21-22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) in view of Albadri et al (US 2014/0242746).
With respect to claims 1, 4, 10, and 22, Kuroda discloses a method for modifying a transparent electrode film (i.e. transparent conductive oxide layer) on an substrate (i.e. article) (abstract), wherein the method comprises a step of coating (i.e. sputter depositing) the transparent electrode film comprising a transparent conductive oxide (TCO) of indium tin oxide (tin-doped indium oxide, or ITO) to a thickness of 150 nm onto a substrate, followed by a step of processing comprising flash annealing to yield a surface resistivity (i.e. sheet resistivity) of 18.4 /  (Example 1, para 0022 and 0034-0036), wherein the flash annealing is between a temperature of 200-300oC (392-572oF) (para 0028), where a prima facie case of obviousness exists where the claimed ranges (435-878oF) “overlap or lie inside ranges (392-572oF) disclosed by the prior art” (MPEP 2144.05, Section I).
However Kuroda is limited in that a particular temperature of the sputter depositing is not suggested.
Albadri teaches a method of coating a transparent conductive electrode (TCE) layer of indium tin oxide (ITO) on an article (abstract; para 0004, 0024, and 0049), the method comprising a step of coating the TCE layer of ITO on a substrate, and then a step of processing comprising flash annealing the TCE layer at a temperature of 250-350oC (482-662oF) (abstract; claims 1-4), wherein the coating is by sputtering depositing at room temperature to a thickness of about 120 nm (para 0031), and the method reduces sheet resistance of the article coated with the TCE layer of ITO to be less than 25 / (para 0025-0026 and 0046). 
It would have been obvious to one of ordinary skill to have the sputter depositing of Kuroda be at room temperature as taught by Albadri since Kuroda fails to specify a particular temperature for the sputter depositing, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Albadri has shown success for sputter depositing a transparent conductive electrode of ITO of similar thickness at room temperature.
With respect to claim 5, Kuroda discloses a method for modifying a transparent electrode film on an substrate (i.e. article) (abstract), wherein the method comprises a step of coating (i.e. sputter depositing) the transparent electrode film comprising a transparent conductive oxide (TCO) of either indium tin oxide (tin-doped indium oxide, or ITO) or zinc oxide doped with aluminum (ZnO:Al) to a thickness of 50-500 nm onto a substrate (para 0022-0023 and 0025), followed by a step of processing comprising flash annealing to yield a surface resistivity (i.e. sheet resistivity) of 10 /  or less (para 0026 and 0028-0029), wherein the flash annealing is between a temperature of 200-300oC (392-572oF) (para 0028), where a prima facie case of obviousness exists where the claimed ranges (435-878oF) “overlap or lie inside ranges (392-572oF) disclosed by the prior art” (MPEP 2144.05, Section I)..
However Kuroda is limited in that a particular temperature of the sputter depositing is not suggested.
Albadri teaches a method of coating a transparent conductive electrode (TCE) layer of indium tin oxide (ITO) or aluminum-doped zinc oxide (ZnO:Al) on an article (abstract; para 0004, 0024, 0030, and 0049), the method comprising a step of coating the TCE layer on a substrate, and then a step of processing comprising flash annealing the TCE layer at a temperature of 250-350oC (482-662oF) (abstract; claims 1-4), wherein the coating is by sputtering depositing at room temperature to a thickness of about 60-120 nm (para 0031), and the method reduces sheet resistance of the article coated with the TCE layer to be less than 25 / (para 0025-0026 and 0046). 
It would have been obvious to one of ordinary skill to have the sputter depositing of Kuroda be at room temperature as taught by Albadri since Kuroda fails to specify a particular temperature for the sputter depositing, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Albadri has shown success for sputter depositing a TCE of ZnO:Al of similar thickness at room temperature.
With respect to claims 11-12 and 15, the combination of references Kuroda and Albadri is cited as discussed for claim 1 above, with Kuroda further discloses the substrate is glass (para 0020). Since the combination of references Kuroda and Albadri teaches the claim requirements of depositing the TCO layer of ITO onto the substrate of glass at room temperature, followed by the flash annealing as required by claim 1, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting TCO layer of ITO on the substrate of glass has a property of an absorption of at least 0.05 and less than 0.2 (MPEP 2112.01, Section I).
With respect to claim 14, modified Kuroda further discloses the sputter depositing of the TCO of ITO is done in an atmosphere comprising Ar supplied at 40 sccm and oxygen supplied at 0.5 sccm (para 0034), resulting in the atmosphere comprising ~1.23% oxygen.
With respect to claim 21, modified Kuroda further discloses the sheet resistivity after the processing step of flash annealing is 18.4 / (Example 1, para 0036), or about 18 / as claimed, with Kuroda also teaching desirability to have the sheet resistivity after the processing step of flash annealing more preferably be 10 / or less (para 0028-0029).
With respect to claim 28, modified Kuroda further discloses that the transparent electrode film of the TCO is alternatively gallium-doped zinc oxide instead of ITO (para 0022), having a thickness of 50-500 nm (para 0023), and the sheet resistivity after the processing step of flash annealing more preferably of 10 / or less (para 0028-0029).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) and Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Feldman-Peabody et al (US Patent No. 8,257,561).
With respect to claim 7, the reference combination of references Kuroda and Albadri is cited as discussed for claim 1. However the combination of references is limited in that while both Kuroda and Albadri each teach sputter depositing the transparent conductive oxide of ITO (Kuroda, Example 1; Albadri para 0049), and Albadri teaches the sputter depositing is at room temperature (para 0049), the sputter depositing being magnetron sputtering is not specifically suggested.
Feldman-Peabody teaches a method of reducing sheet resistance of a coated article comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer onto the glass substrate, and then a processing step that then determines the TCO layer has a sheet resistance of 8-15 / (abstract; fig. 5; col. 1, lines 16-17; col. 6, lines 54-61), wherein the cold sputtering of the TCO layer is by magnetron sputtering at room temperature to deposit indium tin oxide (ITO) followed by a processing step of annealing (col. 4, lines 21-31 and 38-58).
It would have been obvious to one of ordinary skill in the art to use magnetron sputtering as taught by Feldman-Peabody as the sputter depositing of the combination of references to yield the predictable result of sputter depositing the transparent conductive layer of ITO.
Claims 9, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) in view of Albadri et al (US 2014/0242746) and Finley (US 8,597,474).
With respect to claims 9 and 25, Kuroda discloses a method for modifying a transparent electrode film (i.e. transparent conductive oxide layer) on an substrate (i.e. article) (abstract), wherein the method comprises a step of coating (i.e. sputter depositing) the transparent electrode film comprising a transparent conductive oxide (TCO) of indium tin oxide (tin-doped indium oxide, or ITO) to a thickness of 150 nm onto a substrate, followed by a step of processing comprising flash annealing to yield a surface resistivity (i.e. sheet resistivity) of 18.4 /  (Example 1, para 0022 and 0034-0036), wherein the flash annealing is between a temperature of 200-300oC (392-572oF) (para 0028), where a prima facie case of obviousness exists where the claimed ranges (435-878oF) “overlap or lie inside ranges (392-572oF) disclosed by the prior art” (MPEP 2144.05, Section I).
However Kuroda is limited in that a particular temperature of the sputter depositing is not suggested.
Albadri teaches a method of coating a transparent conductive electrode (TCE) layer of indium tin oxide (ITO) on an article (abstract; para 0004, 0024, and 0049), the method comprising a step of coating the TCE layer of ITO on a substrate, and then a step of processing comprising flash annealing the TCE layer at a temperature of 250-350oC (482-662oF) (abstract; claims 1-4), wherein the coating is by sputtering depositing at room temperature to a thickness of about 120 nm (para 0031), and the method reduces sheet resistance of the article coated with the TCE layer of ITO to be less than 25 / (para 0025-0026 and 0046). 
It would have been obvious to one of ordinary skill to have the sputter depositing of Kuroda be at room temperature as taught by Albadri since Kuroda fails to specify a particular temperature for the sputter depositing, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Albadri has shown success for sputter depositing a transparent conductive electrode of ITO of similar thickness at room temperature.
However the combination of references Kuroda and Albadri is further limited in that while Albadri teaches the TCE layer of ITO has additional layers of various materials deposited thereon (para 0044), the materials of the additional layers are not specifically suggested.
Finley teaches a method of applying protective films of Ti-Al-oxide (i.e. alumina and titania) over transparent coating stacks that have been sputtered onto a glass substrate for optical properties such as visible, ultraviolet, infrared, and/or solar, followed by heat treating (abstract; col. 7, lines 62-67; col. 8, lines 1-14; col. 9, lines 12-27; col. 10, lines 33-40), with fig. 1 depicting the glass substrate [14], the transparent coating stacks [44],[50], a first protective film (i.e. dielectric layer) [56] over the coating stacks [44],[50], and a second protective film [16] over the first protective film [56], wherein the second protective film [16] is an outermost film (col. 9, lines 56-67; col. 10, lines 1-57). Finley further teaches the second protective film [16] comprises the Ti-Al-oxide (titanium oxide and aluminum oxide) (abstract; col. 10, lines 49-67; col. 11, lines 1-21), with the second protective film [56] also comprising the Ti-Al-oxide (col. 10, lines 41-48). Finley cites the advantage of the first and second protective films of Ti-Al-oxides as providing protection against mechanical and chemical attacks (col. 10, lines 49-55).
It would have been obvious to one of ordinary skill in the art to add the first and second protective films of Finley over the transparent electrode film of the combination of references to gain the advantage of providing protection against mechanical and chemical attacks.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) and Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Wang (CN 202747717).
With respect to claim 13, the reference combination of references Kuroda and Albadri is cited as discussed for claim 1. However Albadri is limited in that while the method is directed to the coated article being a solar or photovoltaic cell (abstract; claim 1), the coated article being a refrigerator door is not suggested.
Wang teaches in fig. 1 an outdoor energy refrigerator having a door [2] with a solar cell [3] to ensure better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the coated article of the photovoltaic or solar cell of the combination of references onto the door of the refrigerator of Wang to gain the advantages of ensuring better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space.

Response to Arguments
Applicant’s Remarks on p. 7-9 filed 10/5/2022 are addressed below.

Specification
On p. 7, Applicant points to prior art for showing support for the amendment.
The Examiner respectfully disagrees since Applicant is allowed to be one’s own lexicographer in defining certain terms, to which Applicant has defined “flash annealing” to be in “seconds”, and not “milliseconds” which is several factors less. No documents or statement have been submitted by Applicant that the Specification was originally intended to define “flash anneal” in “milliseconds”.

112 Rejections
Claim 5 has been amended to clarify “the step of processing the transparent conductive oxide layer /”; this previous 2nd paragraph rejection is withdrawn.


103 Rejections
Applicant's arguments on p. 8-9 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of which particular claims patentably distinguishes them from the references. 
For example, claim 1 requires a TCO thickness between 127.9-950 nm (a very large range) and a flash anneal temperature between 435-878oF (also a very large range) to yield a sheet resistance of less than 20 /, with at least Kuroda teaching a TCO thickness of 150 nm and a flash anneal temperature of 392-572oF yields a sheet resistance of 18 / (Example 1, para 0022, 0028, and 0034-0036). 
Claim 4 requires similar as claim 1 except a TCO thickness is 127-275 nm, which Kuroda teaches as discussed above for claim 1. 
Claim 5 requires similar as claim 1 except a TCO of ZnO:Al with thickness 344-860 nm, which Kuroda teaches the TCO is of ZnO:Al with a thickness of 50-500 nm and a flash annealing temperature 392-572oF yields a sheet resistivity of 10 / or less (para 0022-0023, 0026, and 0028-0029).
In addition, Applicant’s “unexpected results” for independent claims 1and 4-5 appear to simply be the claimed ‘sheet resistance of less than 20 /’, which both Kuroda and Albadri teach (Kuroda, Example 1, para 0022 and 0034-0036; Albadri, para 0025-0026 and 0046). Thus the prior art of Kuroda and Albadri teaches the limitations of independent claims 1 and 4-5.
Applicant’s arguments on p. 9 with respect to new independent claim 9 have been considered but are moot because the arguments do not apply to the new references being applied in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794